Petitioner presents to the court what purports to be a statement of the proceedings of the superior court of the county of Siskiyou, which resulted in a judgment that the said Sigmund L. Wetzel was insane and that he be committed to and confined in the Napa State Hospital at Napa, California. The prayer of the petition is "that a writ of error issue out of the honorable district court of appeal, directed to the superior court of the county of Siskiyou, commanding and directing it to certify up to this honorable court a transcript of the records in the papers in the said matter of Sigmund L. Wetzel, an insane person, and that this honorable court (review) the proceedings and rulings in said matter, as rendered, ordered and adjudged by the said superior court, because of the error heretofore alleged in this petition, and to do whatever is meet and just in the matter." Assuming that the intention of the petitioner is to obtain a writ of review, it is sufficient to say that the court had jurisdiction to hear and determine the matter.
The judgment of a court will not, on certiorari, be reversed for mere error committed in the exercise of its rightful jurisdiction. *Page 409 
(Hutchinson v. Superior Court, 61 Cal. 119; Holbrook etc. v.Superior Court, 106 Cal. 589, [39 P. 936].) The writ of review is not a writ of error upon which the rulings of the court and other matters within its jurisdiction may be reviewed, except they be matters necessary to determine the jurisdictional facts. (Schwartz v. Superior Court, 111 Cal. 106, [43 P. 580].) So far as appears from the petition and accompanying papers and purported copy of records, the errors complained of were mere errors occurring at the hearing, and related to the admissibility of evidence, to the refusal of the court to continue the hearing, to the giving of certain instructions and like questions.
There is nothing in the record to show, and no claim is made, that the court was without jurisdiction.
The writ is denied.
McLaughlin, J., and Buckles, J., concurred.